DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 1 July 2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1 April 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the ring flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedlmeier et al (US 2010/0155404) in view of Schumacher (DE 950,026).
Regarding Claim 1, Friedlmeier et al disclose a method for filling a high-pressure gas accumulator from a reservoir (Figure 4). The method comprising:
removing a gas from the reservoir (via supplied gas 14);
transporting the gas from the reservoir through a gas line to a jet pump coupled to an interior of the high-pressure gas accumulator (Figure 7 via 44; Paragraph 46); and 
allowing the gas to enter the interior of the high-pressure gas accumulator such that the gas travels from the first end of the interior of the high-pressure gas accumulator to a second end of the interior of the high-pressure gas accumulator (Figure 4 from the left first end to the right second end), wherein the second end of the interior of the high-pressure gas accumulator is opposite to the first end of the interior of the high-pressure gas accumulator along a central longitudinal axis of the interior of the high-pressure gas accumulator (along 20 as shown in Figure 4); and
allowing the gas to be redirected at the second end of the interior of the high-pressure gas accumulator such that the gas flows radially outward with respect to the central longitudinal axis along an inside of a wall of the high-pressure gas accumulator (Figure 4),
but fails to expressly disclose where the gas flows in a ring encircling the central longitudinal axis toward the first end of the interior of the high- pressure gas accumulator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Schumacher to provide for where the gas flows in a ring encircling the central longitudinal axis toward the first end of the interior of the high- pressure gas accumulator.  Doing so would be combining prior art elements according to known methods (the nozzle and deflector of Schumacher with the tank of Friedlmeier et al disclose to yield predictable results (to form a protection for the side of the tank). 
Regarding Claim 2, Friedlmeier et al disclose all essential elements of the current invention as discussed above except where the wall includes a cone-shaped deflector surface located opposite an orifice of the jet pump, wherein gas flowing out of the orifice is deflected by the cone-shaped deflector to generate the ring flow.  
Schumacher teaches a tank (Figure 1 at 1) with a cone-shaped deflector surface located opposite an orifice of the jet pump (2 opposite 3), wherein gas flowing out of the orifice is deflected by the cone-shaped deflector to generate the ring flow (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Schumacher to provide for a cone-shaped deflector surface located opposite an orifice of the jet pump, wherein gas flowing out of the orifice is deflected by the cone-shaped deflector to generate the ring flow.  Doing so would be combining prior art elements according to known methods (the nozzle and deflector of Schumacher with the tank of Friedlmeier et al disclose to yield predictable results (to form a protection for the side of the tank). 
Regarding Claim 3, Friedlmeier et al disclose all essential elements of the current invention as discussed above except where the jet pump has a Laval or Coanda nozzle, with which the gas is accelerated and directed parallel an axis of the nozzle through a jet guide onto the wall opposite the Laval or Coanda nozzle.  
Schumacher teaches a tank (Figure 1 at 1) with where the jet pump has a Laval or Coanda nozzle (4 is a Laval nozzle), with which the gas is accelerated and directed parallel an axis of the nozzle through a jet guide onto the wall opposite the Laval or Coanda nozzle (Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Schumacher to provide for where the jet pump has a Laval or Coanda nozzle, with which the gas is accelerated and directed parallel an axis of the nozzle through a jet guide onto the wall opposite the Laval or Coanda nozzle.  Doing so would be combining prior art elements according to known methods (the nozzle and deflector of Schumacher with the tank of Friedlmeier et al disclose to yield predictable results (to form deflection for the side of the tank). 
Regarding Claim 5, Friedlmeier et al discloses where the gas is transported through the gas line using pre-cooling with a pressure increase corresponding to the extent of the pre-cooling (Paragraph 37).  
Regarding Claim 6, Friedlmeier et al disclose a high-pressure gas accumulator (Figure 4).  The accumulator comprising: 
a casing (26) having an internal heat-sensitive layer (interior of  casing 26); 
an inlet opening that traverses the casing and the heat-sensitive layer (Figure 8), 
wherein a gas line can be permanently or reversibly connected to the inlet opening (Figure 7 via 44; Paragraph 46); and

but fails to expressly disclose where the ring flow encircling the central longitudinal axis.
Schumacher teaches a tank (Figure 1 at 1) where the ring flow encircling the central longitudinal axis (Figure 1 from the first end at the top and the second end at the bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Schumacher to provide for where the gas flows in a ring encircling the central longitudinal axis toward the first end of the interior of the high- pressure gas accumulator.  Doing so would be combining prior art elements according to known methods (the nozzle and deflector of Schumacher with the tank of Friedlmeier et al disclose to yield predictable results (to form a protection for the side of the tank). 
Regarding Claim 7, Friedlmeier et al disclose all essential elements of the current invention as discussed above except where the jet pump has a Laval or Coanda nozzle and a mixing chamber designed as a jet guide for a directed discharge of gas.
Schumacher teaches a tank (Figure 1 at 1) with where the jet pump has a Laval or Coanda nozzle (4 is a Laval nozzle), and a mixing chamber designed as a jet guide for a directed discharge of gas (Figure 1 within 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Schumacher to provide for where the jet pump has a Laval or Coanda nozzle, with which the gas is accelerated and directed parallel an axis of the nozzle through a jet guide onto the wall opposite the Laval or Coanda 
Regarding Claim 9, Schumacher teaches where the jet pump and the mixing chamber are aligned parallel a longitudinal axis of the casing (Figure 1) and a length of the mixing chamber is between 25% and 35% of a longitudinal length of the casing (4 of Figure 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedlmeier et al (US 2010/0155404) in view of Schumacher (DE 950,026) in further view of Handa (US 2007/0000561).
Regarding Claim 4, Friedlmeier et al as modified by Schumacher teach all essential elements of the current invention as discussed above except where the gas is transported through the gas line without pre-cooling.  
Handa teaches a tank (1) within a system (Figure 2A) where the gas is transported through the gas line without pre-cooling (Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al as modified by Schumacher to incorporate the teachings of Handa to provide for where the gas is transported through the gas line without pre-cooling.  Doing so would be combining prior art elements according to known methods (the tank of Friedlmeier et al in the system of Handa) to yield predictable results (to save energy by avoiding pre-cooling).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedlmeier et al (US 2010/0155404) in view of Schumacher (DE 950,026) in view of Ishitoya et al (US 2009/0078706).
Regarding Claim 8, Friedlmeier et al discloses all essential elements of the current invention as discussed above except where the casing is an FRP casing, the internal heat-sensitive layer is a liner, and the casing has a cone-shaped deflector surface on a plug formed in the wall opposite the jet pump.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Ishitoya et al to provide for where the casing is an FRP casing, and the internal heat-sensitive layer is a liner and a plug.  Doing so would be combining prior art elements according to known methods (supplying the tank of Ishiyoa et al within the system of Friedlmeier et al) to yield predictable results (to provide for a lightweight and fluid tight tank).
Schumacher teaches a tank (Figure 1 at 1) with a cone-shaped deflector surface located opposite an orifice of the jet pump (2 opposite 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al, as modified by Ishitoya et al to incorporate the teachings of Schumacher to provide for a cone-shaped deflector surface located opposite an orifice of the jet pump, wherein gas flowing out of the orifice is deflected by the cone-shaped deflector to generate the ring flow.  Doing so would be combining prior art elements according to known methods (the nozzle and deflector of Schumacher with the tank of Friedlmeier et al disclose to yield predictable results (to form a protection for the side of the tank). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (US 2007/0000561) in view of Friedlmeier et al (US 2010/0155404), in further view of Schumacher (DE 950,026).
Regarding Claim 10, Handa discloses a vehicle (Figure 1A and 2A).  The vehicle comprising: 
a fuel cell (to 14; Paragraph 24); and 
a high-pressure gas accumulator (1) but fails to expressly disclose a casing having an internal heat-sensitive layer; an inlet opening that traverses the casing and the heat-sensitive layer, wherein a 
Friedlmeier et al teach a casing (26) having an internal heat-sensitive layer (within 12); an inlet (Figure 8) opening that traverses the casing and the heat-sensitive layer (Figure 8), wherein a gas line can be permanently or reversibly connected to the inlet opening (Paragraph 46); and a jet pump coupled to the inlet opening (44), wherein the jet pump is located at least partially within the casing (Figure 8), wherein the jet pump is oriented to generate a guided flow to a wall of the casing opposite the jet pump along a central axis of the casing (20), wherein the guided flow is deflected at the wall into a ring flow flowing toward the jet pump along the heat-sensitive layer (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handa to incorporate the teachings of Friedlmeier et al to provide for a casing having an internal heat-sensitive layer; an inlet opening that traverses the casing and the heat-sensitive layer, wherein a gas line can be permanently or reversibly connected to the inlet opening; and a jet pump coupled to the inlet opening, wherein the jet pump is located at least partially within the casing, wherein the jet pump is oriented to generate a guided flow to a wall of the casing opposite the jet pump along a central longitudinal axis of the casing, wherein the guided flow is deflected at the wall into a ring flow flowing toward the jet pump along the heat-sensitive layer.  Doing so would be combining prior art elements (the tank of Friedlmeier et al within the system of Handa) according to known methods to yield predictable results (to provide for a casing protected from temperature variations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedlmeier et al to incorporate the teachings of Schumacher to provide for where the gas flows in a ring encircling the central longitudinal axis toward the first end of the interior of the high- pressure gas accumulator.  Doing so would be combining prior art elements according to known methods (the nozzle and deflector of Schumacher with the tank of Friedlmeier et al disclose to yield predictable results (to form a protection for the side of the tank). 
Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
Arguments directed to Claim 1 and Dependent Claims Thereof
First, as discussed above, Friedlmeier et al discloses allowing the gas to enter the interior of the high-pressure gas accumulator such that the gas travels from the first end of the interior of the high-pressure gas accumulator to a second end of the interior of the high-pressure gas accumulator (Figure 4 from the left first end to the right second end), wherein the second end of the interior of the high-pressure gas accumulator is opposite to the first end of the interior of the high-pressure gas accumulator along a central longitudinal axis of the interior of the high-pressure gas accumulator (along 20 as shown in Figure 4); and allowing the gas to be redirected at the second end of the interior of the high-pressure gas accumulator such that the gas flows radially outward with respect to the central longitudinal axis along an inside of a wall of the high-pressure gas accumulator (Figure 4). Schumacher teaches a tank (Figure 1 at 1) where the gas flows in a ring encircling the central longitudinal axis toward the first end of the interior (Figure 1 from the first end at the top and the second end at the bottom).

Schumacher is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant was concerned with redirecting flow within a vessel and the art of Schumacher is reasonably pertinent to this particular problem.
In response to applicant's argument that Schumacher teaches where the gas inlet is on the same side as the cone-shaped deflector surface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Schumacher teaches the cone-shaped deflector surface, but Friedlmeier et al discloses the gas inlet (from 32) which enters through the nozzle on the left. Schumacher teaches the nozzle at 3.
Therefore, these arguments are unpersuasive.
Arguments directed to Claim 6 and Dependent Claims Thereof
As discussed above, Schumacher teaches the amended claim limitations, a tank (Figure 1 at 1) where the ring flow encircling the central longitudinal axis (Figure 1 from the first end at the top and the second end at the bottom).
Therefore, these arguments are unpersuasive.
Arguments directed to Claim 10 and Dependent Claims Thereof
As discussed above, Schumacher teaches the amended claim limitations, a tank (Figure 1 at 1) where the ring flow encircling the central longitudinal axis (Figure 1 from the first end at the top and the second end at the bottom).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753